Title: From John Adams to United States House of Representatives, 19 December 1799
From: Adams, John
To: United States House of Representatives


				
					Gentlemen of the Senate and Gentleman of the House of Representatives:
					United States, December 19, 1799.
				
				The letter herewith transmitted will inform you that it has pleased Divine Providence to remove from this life our excellent fellow-citizen George Washington, by the purity of his character, and a long series of services to his country, rendered illustrious through the world. It remains for an affectionate and grateful people, in whose hearts he can never die, to pay suitable honors to his memory.
				
					John Adams.
				
				
			